Walker, J.
This is an appeal from the judgment of the District Court, dissolving an injunction and dismissing the bill. We can see no error in the judgment.
The plaintiffs, in the execution below, were not bound by any arrangement between the plaintiff in error and his co-defendants, and the fact that Boyce made an arrangement with York, by which York’s property should be turned out to satisfy the execution, gives him no right, against the defendants in error, to enjoin the collection of their judgment.
Boyce, Hicks, and York could make what arrangement they saw proper, among themselves, but the defendants in error would not be bound by it, unless for some sufficient considerar tion they became parties to it, and it is not claimed that they ever did.
York’s death, pending the levy of the second execution, accounts for its having been returned in the manner it was, without a sale; and for anything we can see, the judgment creditor had a perfect right to proceed against his surviving debtors, without waiting upon the administration of York’s estate. It is not claimed but that Boyce, Hicks, and York *247were severally liable in the judgment. The injunction appears to have been sought, first, upon the ground that the hundred acres of land belonging to Boyce, which was included in the second levy, had not been sold previous to the issuance of the plmres execution, which was' levied upon his stock of horses; secondly, on the ground that before a jplures could be levied upon Boyce’s property, the property of York, taken under the alias execution, should be sold, and that, by the arrangement between York and Boyce, York had bound himself to Boyce to pay off the judgment. The death of York necessarily stopped the sale of his property on execution. As is claimed, there may be some question as to whether the levy was released by the death of York, but a well-founded doubt on this point sufficiently explains the reason why the alias execution was returned without a sale.
The plaintiff in execution neither lost nor abandoned his rights, nor did Boyce suffer any wrong, by the return of this execution. As between co-defendants in the judgment, whatever rights they had for contribution still exist, and Boyce may enforce those rights against York’s estate; but he cannot make them a pretense, nor do they constitute any ground in equity, for an injunction against the plures execution.
The judgment of the District Court, for the reasons given, is affirmed.
Affirmed.